DETAILED ACTION
REMARKS
In response to the reverse decision of the Board of Patent Appeals and Interferences on October 28, 2021 based on Appeal Brief filed on September 30, 2019, claims 21-40 are pending in the application, of which claims 1-20 are cancelled and claims 21, 28, and 35 are presented in independent form.

Priority







	Acknowledgment is made of applicant's claims benefit of continuation of Application No. 14/075,598 filed 11/8/2013 now Patent No. 9,037,540 in which is continuation of Application No. 13/757,024 filed 2/1/2013 now Patent No. 8,600,934 in which is continuation of application no. 12/928,998 filed 12/23/2010 patent no. 8,370,298 in which is continuation of Application No. 12/157,772 filed 6/13/2008 now Patent No. 7,885,925 in which is continuation of Application No. 11/269,498 filed11/8/2005 now Abandoned and benefit of provisional application no. 60/626,121 filed 11/8/2004. 

ALLOWANCE
	Claims 21-40 are allowed over the prior art made of record.

REASON FOR ALLOWANCE

The prior art of record Rabbers et al. (U.S. Patent Publication No. 2007/0016695) discloses: 
, 
Rabbers et al. also teach a method that the metadata importer would perform through the sync client all process of synchronization directly with server for handheld 120-1 through 120-5 (Par. 62), 
Rabbers et al. also teach a method that the updated data in the database would be distributed (published) to users via synchronization process and in addition, the information to be synchronized may include definitions (also referred to herein as metadata) used by an application executed in the handheld device (Par. 43),
Rabbers et al. finally teach a method that the sync engine before storing the metadata determines that there is enough memory to download the metadata.  After storing metadata the metadata importer perform update the handheld application with new application definitions which is included in the metadata (Par. 57),
Aboulhosn et al. (U.S. Patent Publication No. 2004/0068524) discloses:
Aboulhosn et al. teach a method that based on receiving the synchronization request the group owner collects the metadata for the shared files of the group and sends that metadata to the new member via a synchronization response message and creates the appropriate virtual files in the shared folder (Par. 27),
Aboulhosn et al. finally teach a method that the update to the metadata perform when the device is online or offline and the member notifies the group owner that it is out of synchronization, and the updating of the metadata is performed in a manner similar to that illustrated in FIG. 6B.  Alternatively, the updates that have been made while the member was offline may be reflected in queued messages (Par. 30-31),

Georgiev teaches a method that the user is able to modify (edit) aspects of a file in a volume and journal system logs changes to metadata associated with the file. Eventually, computer flushes the modified data in its cache back to the shared storage system (Par. 140).  However, after careful consideration of the Board of Appeals and Interferences reverse decision (mailed on October 28, 2021) and applicant argument find out that Rabbers et al. as modified fail to teach or suggest” …, establishing, at the synchronization server, a connection with a client device from the of a first set of client devices associated with the user; upon establishing the connection, receiving, from the client device, at the synchronization server, a notification of updated metadata associated with the data object, the updated metadata being created prior to the establishing of the connection with the client device and while disconnected from the client device; receiving, at the synchronization server, the updated metadata from the client device; prior to receiving input to publish the updated metadata, maintaining, for access by the first set of client devices associated with the user but not for access by the second set of client devices associated with the one or more other users, the metadata and the updated metadata associated with the data object; receiving, from the user, the input to publish the updated metadata for access by the one or more other users; and in response to receiving the indication input to publish the updated metadata, providing the updated metadata associated with the data object to the second set of client devices associated with the one or more other users” as recited in claim 21.  The prior art of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claim 1as a whole.   Consequently, claim 21 and independent claims 28 and 35 which recite similar feature as claim 21 are allowable over prior 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/James Trujillo/Supervisory Patent Examiner, Art Unit 2157